        Case
        Case1:18-cv-02526-PAC
             1:18-cv-02526-PAC Document
                               Document145
                                        88 Filed
                                           Filed07/31/18
                                                 05/27/20 Page
                                                          Page11of
                                                                of55



WALKER WILCOX MATOUSEK LLP
Edward P. Gibbons
Joyce F. Noyes                                                5-27-2020
One North Franklin Street, Suite 3200                         The motion is stayed
Chicago, Illinois 60606                                       pending the bankruptcy
                                                              matter in the district of
CLYDE & CO US LLP                                             Delaware. SO
Paul R. Koepff                                                ORDERED.
Harris R. Wiener
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 FEDERAL INSURANCE COMPANY, et al.
                             Plaintiffs,
                     -against-
 HARVEY WEINSTEIN,
                             Defendant.

 HARVEY WEINSTEIN,                                    1:18-cv-02526-PAC (RWLx)
                             Counterclaimant,
                     -against-                        PLAINTIFFS’ MOTION FOR
 FEDERAL INSURANCE COMPANY, et al.                    PARTIAL SUMMARY
                                                      JUDGMENT
                             Counter-Defendants.

 HARVEY WEINSTEIN,
                             Third-Party Plaintiff,
                     -against-

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA, et al.
                           Third-Party Defendants.
      NOW COMES Plaintiffs and Counter-Defendants, Federal Insurance Company, Chubb

Indemnity Insurance Company, Pacific Indemnity Company and Great Northern Insurance

Company (“Chubb”), by and through their attorneys, CLYDE & CO US LLP and WALKER

WILCOX MATOUSEK LLP, pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule



                                              1
         Case
         Case1:18-cv-02526-PAC
              1:18-cv-02526-PAC Document
                                Document145
                                         88 Filed
                                            Filed07/31/18
                                                  05/27/20 Page
                                                           Page22of
                                                                 of55



7.1, and for their Motion for Partial Summary Judgment seeking a declaration that Chubb has no

duty to defend the Defendant Harvey Weinstein (“Weinstein”) with respect to various underlying

lawsuits and claims under various homeowner’s insurance policies, state as follows:

       1.      This is an insurance coverage action in which Chubb seeks a declaration that they

have no duty to defend or indemnify Weinstein for 18 underlying civil and criminal lawsuits and/or

claims (“Underlying Lawsuits”) filed by numerous young, aspiring actresses, models and

employees, who alleged that Weinstein raped, sexually attacked, sexually molested, sexually

harassed, discriminated and/or retaliated or threatened to retaliate against them for refusing his

advances or reporting his misconduct.

       2.      As set forth herein, as well as in Chubb’s contemporaneously filed Memorandum

of Law in Support of their Motion for Partial Summary Judgment, which is incorporated by

reference, pursuant to long-standing New York precedent, there is no obligation to defend

Weinstein based on various broad exclusions in Chubb’s policies and New York public policy

precluding any insurance coverage with respect to intentional acts done with the intent to harm.

       3.      First, the plain and unambiguous language of the Intentional Acts Exclusions

contained in each of the policies bars coverage for the underlying lawsuits as a matter of New York

law because the gravamen of each of the Underlying Lawsuits at issue is Weinstein’s alleged

forcible rape, sexual assault, sexual harassment and other sexual misconduct and retaliation.

       4.      Chubb also has no duty to defend or indemnify Weinstein for the Underlying

Lawsuits for the independent reason that any such coverage is barred by New York public policy,

which prohibits insurance coverage for intentional injuries, including, in particular, rape, sexual

assault, and other intentional sexual misconduct.




                                                2
         Case
         Case1:18-cv-02526-PAC
              1:18-cv-02526-PAC Document
                                Document145
                                         88 Filed
                                            Filed07/31/18
                                                  05/27/20 Page
                                                           Page33of
                                                                 of55



       5.      Coverage for each of the underlying lawsuits is also barred by the Business Pursuits

Exclusions contained in each of the policies because each of the Underlying Lawsuits seek

damages for alleged injuries arising from Weinstein’s sexual misconduct done in furtherance of

his business as a film producer.

       6.      Chubb further has no duty to defend pursuant to the Director’s Liability Exclusions

contained in each of the policies because the allegations of the Underlying Lawsuits are that the

victims’ injuries arose from Weinstein’s “actions or failure to act” as an executive of Miramax

and/or The Weinstein Company LLC.

       7.      Chubb further has no duty to defend pursuant to the Discrimination Exclusions

contained in each of the policies because the allegations of the Underlying Lawsuits are that the

victims’ injuries arose from discriminatory conduct by Weinstein.

       8.      Accordingly, for the reasons set forth herein, as well as in Chubb’s

contemporaneously filed Memorandum of Law in Support of their Motion, Chubb respectfully

requests that this Court grant their Motion and enter judgment that Chubb has no duty to defend

or indemnify Weinstein for the subject Underlying Lawsuits under the Chubb policies.




                                                3
        Case
        Case1:18-cv-02526-PAC
             1:18-cv-02526-PAC Document
                               Document145
                                        88 Filed
                                           Filed07/31/18
                                                 05/27/20 Page
                                                          Page44of
                                                                of55



Dated: July 31, 2018                     Respectfully submitted,

                                         WALKER WILCOX MATOUSEK LLP

                                         By: /s/Edward P. Gibbons
                                         Edward P. Gibbons [admitted pro hac vice]
                                         Joyce F. Noyes [admitted pro hac vice]
                                         One North Franklin Street
                                         Suite 3200
                                         Chicago, Illinois 60606
                                         (312) 244-6700
                                         egibbons@wwmlawyers.com
                                         jnoyes@wwmlawyes.com

                                         and

                                         CLYDE & CO US LLP
                                         Paul R. Koepff
                                         Harris R. Wiener
                                         The Chrysler Building
                                         405 Lexington Avenue
                                         New York, New York 10174
                                         (212) 710-3900
                                         paul.koepff@clydeco.us
                                         harris.wiener@clydeco.us

                                         Attorneys for Plaintiffs




                                     4
        Case
        Case1:18-cv-02526-PAC
             1:18-cv-02526-PAC Document
                               Document145
                                        88 Filed
                                           Filed07/31/18
                                                 05/27/20 Page
                                                          Page55of
                                                                of55



                                CERTIFICATE OF SERVICE

     I hereby certify that on July 31, 2018, a copy of the foregoing document was filed

electronically. Service of this filing will be made on all ECF-registered counsel by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


Dated: July 31, 2018                                 Respectfully submitted,

                                                     WALKER WILCOX MATOUSEK LLP

                                                     By: /s/Edward P. Gibbons
                                                     Edward P. Gibbons [admitted pro hac vice]
                                                     Joyce F. Noyes [admitted pro hac vice]
                                                     One North Franklin Street
                                                     Suite 3200
                                                     Chicago, Illinois 60606
                                                     (312) 244-6700
                                                     egibbons@wwmlawyers.com
                                                     jnoyes@wwmlawyes.com

                                                     and

                                                     CLYDE & CO US LLP
                                                     Paul R. Koepff
                                                     Harris R. Wiener
                                                     The Chrysler Building
                                                     405 Lexington Avenue
                                                     New York, New York 10174
                                                     (212) 710-3900
                                                     paul.koepff@clydeco.us
                                                     harris.wiener@clydeco.us

                                                     Attorneys for Plaintiffs




                                                 5
